             United States District Court
                     Eastern District of Wisconsin

                       JUDGMENT IN A CIVIL ACTION

SHANNON LEWANDOWSKI,
              Plaintiff,

             v.                                       Case No. 16-CV-1089

CITY OF MILWAUKEE,
                 Defendant.

      Decision by Court. This action came for consideration before the Court. The issues
      have been considered and a decision has been rendered.

       IT IS THEREFORE ORDERED that the City of Milwaukee’s Motion for Summary
Judgment (ECF No. 76) is GRANTED. Shannon Lewandowski’s amended complaint
and this action are dismissed with prejudice.

Date: September 13, 2019.
                                        Stephen C. Dries, Clerk of Court
                                        EASTERN DISTRICT OF WISCONSIN
                                        (By) Deputy Clerk, s/Mary Murawski
                                        Approved this 13th day of September, 2019.




                                        WILLIAM E. DUFFIN
                                        United States Magistrate Judge




        Case 2:16-cv-01089-WED Filed 09/13/19 Page 1 of 1 Document 98
